UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
AL HALMANDY, et al.                       )
                                          )
               Petitioners,               )
                                          )
            v.                            ) Civil Action No. 05-2385 (ESH)
                                          )
BARACK OBAMA, et al.,                     ) (Mohammed, ISN 570)
                                          )
                                          )
               Respondents.               )
__________________________________________)


                                            ORDER

        Upon consideration of respondents’ Motion for an Extension of Time to File a Motion to

Amend the Statement of Material Facts [Dkt. 367] and the opposition thereto, the Court will

deny the motion in part and order that the motion be filed by 9:00 a.m. on October 1, 2009, so

that the parties will be in a position to address the pending motion to compel on October 2, 2009.

This motion was due on September 21 and additional delay would only continue to prejudice

petitioner.

        SO ORDERED.


                                                                /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

DATE: September 23, 2009




                                                1